                                    ISTRIC
                               TES D      TC
                             TA




                                                    O
                        S




                                                     U
                       ED




                                                      RT
                                         TED
                   UNIT
                                     GRAN




                                                            R NIA
                                               . Chen
                                        dward M
                   NO




                                 Judge E




                                                            FO
                    RT




                                                        LI
                            ER
                       H




                                                    A
                                 N                      C
                                     D IS T IC T   OF
Dated: 6/20/2019                           R
